



EXHIBIT 10.20

 

IMPORTANT NOTICE –  PLEASE READ BEFORE PROCEEDING

 

This grant must be accepted within ninety (90) days of the grant date in order
to be eligible to receive any benefits from this grant. Refer to Section 9 Other
Provisions, “Need to Accept Grant” for more information.  Additionally, if this
is your first grant of stock awards (RSUs) from Aon, please make sure to submit
a “Stock Award (RSU) Beneficiary” form now.   The form can be found at
www.etrade.com/stockplans in the “Company Info” tab.  The same form is also used
to change your beneficiary.

 


AON CORPORATION

2001 AON STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement (the “Agreement”) is entered into between
Aon Corporation, a Delaware corporation (the “Company”) and the employee (the
“Employee”) as listed on the “Notice of Grant of Restricted Stock Units”(the
“Notice”).

 

The Company desires to grant the Employee restricted stock units (“RSU’s”), each
RSU representing the right to receive a share of Aon common stock (“Common
Stock”), $1.00 par value per share of Common Stock, to encourage the Employee to
remain in the employ of the Company or its subsidiaries, to provide the Employee
with an incentive to contribute to the financial progress of the Company, and to
encourage ownership of the Company’s stock by the Employee.

 

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
the parties hereto agree as follows:

 

1.              Grant of Restricted Stock Units.   The Company grants to the
Employee under the 2001 Aon Stock Incentive Plan (the “Plan”) an award of RSU’s
as specified in the “Notice of Grant of Restricted Stock Units”.

 

2.              Notice of Grant of Restricted Stock Units.   The Notice shall
specify the date of grant (the “Grant Date”), number of RSU’s and the vesting
schedule of the RSU’s. The Notice is incorporated herein by reference and the
terms of this Agreement are incorporated by reference in the Notice.

 

3.              Tax Withholding Obligations.   Prior to the delivery of shares,
the Employee shall deposit with the Company, through means provided for by the
Company, an amount of cash equal to the amount determined by the Company to be
necessary upon delivery of the shares for any taxes, social security / social
insurance contributions, or the like under any government statute.
Alternatively, the Company may, at its sole election, a) withhold the required
amounts from the Employee’s pay, or b) may permit the Employee, subject to such
conditions as the Company shall require, to sell a number of shares otherwise
deliverable having a value sufficient to satisfy all or part of the Employee’s
estimated total tax obligations associated with vesting of the shares.  The
Company shall not deliver any of the shares until and unless the Employee has
made the deposit required herein or proper provision for required withholding
has been made.

 

4.              Effect of Termination of Employment.

a)              Voluntary termination prior to age 55.   The unvested portion of
the RSU will be forfeited.

b)              Termination due to disability or death.   All unvested RSUs will
be fully vested immediately.

c)              Involuntary termination (other than for cause) or voluntary
termination on or after age 55.   The RSU shall be immediately vested pro rata. 
The remaining unvested portion of the RSU shall be forfeited.  Pro rata vesting
is based on the period of employment since the Grant Date.

d)              Termination for cause.  All unvested shares shall be forfeited. 
Termination for cause shall mean performing an act of dishonesty, fraud, theft,
embezzlement, or misappropriation involving Employee’s employment with the
Company, or breach of the duty of loyalty to the Company; performing an act of
race, sex, national origin, religion, disability, or age-based discrimination
which after investigation, counsel to the Company reasonably concludes will
result in liability being imposed on the Company and / or Employee; material
violation of Company policies and procedures including, but not limited to, the
Aon

 

RSU 06

 

--------------------------------------------------------------------------------


 

Business Conduct Guidelines and the Aon Code of Ethics; material non-compliance
with any terms of an employment agreement; or, performing an act resulting in a
criminal felony charge brought against the Employee or a criminal conviction of
Employee (other than conviction of a minor traffic violation).

 

5.              Receipt by the Employee of the Prospectus.   The Employee
acknowledges receipt of the Plan prospectus that contains the entire Plan, and
is incorporated herein by reference.  The Employee represents and warrants that
the Employee has read the Plan and agrees that all RSU’s awarded under it shall
be subject to all of the terms and conditions of the Plan.

 

6.              Issuance of Shares.   RSUs shall be converted to shares of
Common Stock as of the vesting date. Shares of Common Stock will be issued to
the Employee as soon as practicable after the vesting date, subject to Section 3
of this Agreement

 

7.              Rights as Shareholder.  The Employee may not have voting or any
other right as a shareholder of the Company with respect to the RSU’s. Upon
conversion of the RSU to shares of Company Stock, the Employee will obtain full
voting and other rights as a shareholder of the Company

 

8.              Additional Covenants

a)              Non-Solicitation Covenant

 

(i)            Business Considerations.  The Company is in the business of
providing insurance brokerage, reinsurance brokerage, conventional and
alternative risk management products and services, benefits consulting,
compensation consulting, human resources consulting, managing underwriting and
related insurance services including accounting, claims management and handling,
contract wording, information systems, actuarial services and the solicitation
and servicing of individual and commercial clients.. An essential element of its
business is the development and maintenance of personal contacts and
relationships with clients.  Because of these contacts and relationships, it is
common for the Company’s clients to develop identification with the employee who
services its insurance needs, rather than with the Company itself. The personal
identification of clients of the Company with a Company employee creates the
potential for the Employee’s appropriation of the benefits of the relationships
developed with clients on behalf of and at the expense of the Company.  Since
the Company would suffer irreparable harm if Employee left its employ and
solicited the insurance or other related business of clients of the Company, it
is reasonable to protect the Company against solicitation activities by Employee
for a limited period of time after Employee leaves the Company so that the
Company may renew or restore its business relationship with its client.

 

(ii)        Covenant Not to Solicit.  Employee hereby covenants and agrees that,
except with the prior written consent of the Company, Employee will not for a
period of two years after the end of employment compete directly or indirectly
in any way with the business of the Company.  For the purposes of this
Agreement, “compete directly or indirectly in any way with the business of the
Company” means to enter into or attempt to enter into (on Employee’s own behalf
or on behalf of any other person or entity) any business relationship of the
same type or kind as the business relationship which exists between the Company
and its clients or customers to provide services related to the business of the
Company for any individual, partnership, corporation, association or other
entity who or which was a client or customer for whom the Employee was the
producer or on whose account Employee worked or became familiar during 24 months
prior to the end of employment.

 

(iii)    Covenant Not to Hire.  The Employee hereby also agrees not to induce or
attempt to induce, or to cause any person or other entity to induce or attempt
to induce, any person who is an employee of the Company to leave the employ of
the Company during the term of the covenant set forth in (ii) above.

 

(iv)       Acknowledgments.   The Company and the Employee acknowledge and agree
that the covenants contained in (ii) and (iii) are reasonably necessary for the
protection of the Company and are reasonably limited with respect to the
activities they prohibit, their duration, their geographical scope and their
effect on the Employee and the public. The parties acknowledge that the purpose
and effect of

 

RSU 06

 

--------------------------------------------------------------------------------


 

the covenants simply are to protect the Company for a limited period of time
from unfair competition by the Employee.

 

Nothing in this Agreement shall prohibit the Employee from obtaining a
livelihood. The intent of the parties is that the restrictive covenant of
non-solicitation by the Employee is limited to those clients and customers of
the Company, as reflected by the books of the Company, during the 24 months
prior to the end of Employee’s employment with the Company.

 

b)              Company’s Right to Injunctive Relief; Attorneys’ Fees.   The
Employee acknowledges that the Employee’s services to the Company are of a
unique character which gives them a special value to the Company, the loss of
which cannot reasonably or adequately be compensated in damages in an action at
law, and that a breach of this Agreement will result in irreparable and
continuing harm to the Company, and that therefore, in addition to any other
remedy which the Company may have at law or in equity, the Company shall be
entitled to injunctive relief for a breach of this Agreement by Employee.   In
the event that the Company brings an action to enforce the terms and conditions
of this Agreement, Employee shall pay the costs and expenses incurred by the
Company in bringing such action, including legal fees.

 

c)              Trade Secrets and Confidential Information.   Employee
acknowledges that the Company’s business depends to a significant degree upon
the possession of information which is not generally known to others, and that
the profitability of such business requires that this information remain
proprietary to the Company.  The Employee shall not, except as required in the
course of employment by the Company, disclose or use during or subsequent to the
course of employment, any trade secrets or confidential or proprietary
information relating to the business of the Company of which the Employee
becomes aware by reason of being employed or to which Employee gains access
during his employment by the Company and which has not been publicly disclosed
(other than by Employee in breach of this provision).

 

Such information includes client and customer lists, data, records, computer
programs, manuals, processes, methods and intangible rights which are either
developed by the Employee during the course of employment or to which the
Employee has access.  All records and equipment and other materials relating in
any way to any confidential information relating to clients or business of the
Company shall be and remain the sole property of the Company during and after
the end of employment.

 

d)              In the event this program is determined to be a “deferred
compensation plan” subject to Section 409A of the Internal Revenue Code of 1986,
as amended, the Company shall as necessary adopt such conforming amendments as
are necessary to comply with Section 409A.

 

9.                                      Other Provisions

a)              Plan Terms Take Precedence over Agreement Terms.   RSUs are
granted pursuant to the Plan, the terms and condition of which are incorporated
into this Agreement by reference.  If there are any inconsistencies between the
terms of this Agreement and the Plan, the terms of the Plan will govern.

 

b)              Prior Agreement(s) Will Not Control.   Employee’s acceptance of
this Agreement will supersede provisions of any prior agreement that could be
construed as governing the terms of this grant.

 

c)              Restriction on Transfer.   Unless the RSUs are vested as
provided above, they may not be sold, transferred, pledged, assigned, or
otherwise alienated at any time.

 

d)              Right of Employment.   Grants of RSUs under the Plan and of this
Agreement do not confer upon Employee any right to continue in the employ of the
Employer.

 

e)              Beneficiary.   An Employee’s “beneficiary” means the
person(s) or entity designated by the Employee in the most recent written
beneficiary designation form filed with the Company to receive the benefits
specified under the Plan upon the death of the Employee, or, if there is no
designated beneficiary or surviving designated beneficiary, then the estate of
the Employee.

 

f)                Data Privacy.   Employee understands and authorizes Employer
to share Employee’s personal data with the Company, the U.S. parent company.
 Employee also understands and authorizes that this data,

 

RSU 06

 

--------------------------------------------------------------------------------


 

as listed below, will be shared with third party vendors hired by the Company to
assist in administering the Plan.  Employee consents to the Employee’s Employer
sharing of personal data (i.e. identification data, including name, address,
telephone; financial data, including account numbers, wages; personal data,
including age, gender, date of birth; education related data, including academic
curriculum, professional experience; profession related data, including title
and description of functions with the Company).  Employee also authorizes
Employer and the Company to receive, possess, use, retain, and transfer the
data, in electronic form or other, and to further transfer data to third party
vendors for purposes of assisting in the administration and managing Employee’s
participation in the Plan.

 

g)             Need to Accept Grant.   Employee acknowledges that this grant
must be accepted within ninety (90) days of the Grant Date in order to be
eligible to receive any benefits from this grant. If this grant is not accepted
within ninety days, the grant will be cancelled and all benefits under this
grant will be forfeited.  To accept this grant, the Employee must access the
www.etrade.com/stockplans website and follow the instructions for acceptance.
 If this grant was distributed to the Employee via mail, Employee must sign the
agreement and return it to Aon’s Executive Compensation Department within ninety
(90) days.

 

h)             Computation of Severance / Retirement Benefits.   Benefits and
rights acquired under the Plan do not constitute “base salary” or other regular
employment earnings.  Accordingly, Employee understands and accepts that
benefits provided under the Plan will not be considered in calculating any of
the Company’s and its subsidiaries’ obligations to Employee for bonus,
retirement, severance, termination, health and welfare, or any other such
payments, unless otherwise specified in the applicable plan.

 

i)                Plan Changes / Acquired Rights.  Employee understands and
agrees that the Company may terminate, change or otherwise alter the terms and
conditions of the Plan at any time, and that any such termination, change or
alteration will not amount to a breach or breaches, fundamental or otherwise, of
Employee’s terms and conditions of employment. The scope of any change in terms
is unforeseen; however, potential changes to the Plan may include, but are not
limited to, 1) alteration of the discount at which employees are allowed to
acquire Company shares, 2) modification of the vesting and/or offering periods,
3) adjustment of the award amounts, and 4) cancellation of the Plan.  Employee
hereby elects to participate in the Plan with full knowledge that benefits under
the Plan can be terminated or otherwise modified by the Company at its sole
discretion at any time.

 

j)                Waiver.   Waiver of any term or condition of this Agreement by
any party shall not be construed as a waiver of a subsequent breach or failure
of the same term or condition, or a waiver of any other term or condition of
this Agreement.  Any waiver must be in writing.

 

k)            Severability.   To the extent that the terms set forth in this
Agreement or any word, phrase, clause or sentence is found to be illegal or
unenforceable for any reason, such word, phrase, clause or sentence shall be
modified or deleted in such manner so as to afford the Company the fullest
protection commensurate with making this Agreement, as modified, legal and
enforceable under applicable laws, and the balance of this Agreement shall not
be affected thereby, the balance being construed as severable and independent.

 

l)                Governing Law.   The validity, interpretation, instruction,
performance, enforcement and remedies of or relating to this Agreement, and the
rights and obligations of the parties hereunder, shall be governed by and
construed in accordance with the substantive laws of the State of Illinois,
without regard to the conflict of law principles, rules or statutes of any
jurisdiction.  For Employees outside of the United States, this Agreement shall
be governed by the applicable regulations or international treaty.

 

m)          Notice.   All notices given hereunder shall be in writing and, if
intended for the Company, shall be addressed to it or delivered to it at its
principal office to the attention of Executive Compensation Department.  If
intended for the Employee, notices shall be delivered personally or shall be
addressed (if sent by mail) to the Employee’s then current residence address as
shown on the Company’s records, or to such other address as the Employee directs
in a notice to the Company.  All notices shall be

 

RSU 06

 

--------------------------------------------------------------------------------


 

deemed to be given on the date received at the address of the addressee or, if
delivered personally, on the date delivered.

 

IN WITNESS WHEREOF, the parties have accepted this Agreement as of the date
hereof.

 

 


AON CORPORATION


 

 

/s/ Gregory C. Case

 

Gregory C. Case

President and Chief Executive Officer

 

 

(Accept grant online via your www.etrade.com/stockplans account)

 

 

RSU Recipient (Employee)

 

Date

 

RSU 06

 

--------------------------------------------------------------------------------
